Broyles, P. J.,
dissenting. At the trial term, upon the hearing of the motion to strike the defendant’s plea from the files of the court, the undisputed evidence, which was admitted without objection, showed'the following facts: The case was returnable to tire March term, 1918, of the city court of Carrollton. When *194the ease was called, on the day which had been previously fixed for the call of the appearance docket for that term, no plea had been filed by the defendant, and the clerk of the court so announced to the presiding judge. The judge thereupon made the following entry on the docket of the court, to wit: “In default April 27, 1918.” On the same day, but subsequently to the entering of the default judgment and the closing of the docket, the defendant ■ was allowed by the court to file a plea, and the court thereupon scratched out the words “in default,” upon the docket, and marked thereon, “Plea filed April 27, 1918.” While it was not shown in so many words, the undisputed evidence clearly demanded the inference that in opening the default there was no attempt to comply with the provisions of sections 5654 and 5656 of the- Civil Code of 1910. In my opinion the court "erred in overruling the motion to strike the plea. See, in this connection, Albany Pine Products Co. v. Hercules Mfg. Co., 123 Ga. 270 (51 S. E. 297); Coker v. Lipscomb, 17 Ga. App. 506 (87 S. E. 704); Longalife Paint Co. v. Williams, 20 Ga. App. 524 (93 S. E. 154). Park’s Ann. Code, §§ 5653, 5654, 5655, 5656, 5661. Under the facts stated above I do not think that this view of the case is contrary to the rule laid down in Saffold v. Banks, Thornton v. Perry, and Smith v. Merchants &c. Bank (cited in the majority opinion), to the effect that entries made by the trial judge upon the docket can not be challenged except by a direct proceeding to vacate or reform them. While the motion in the instant case, to strike the defendant’s plea from the files of the court, may not have constituted, in a narrow and technical sense, a direct proceeding to vacate or reform the entry upon the court’s docket, it amounted in substance and effect to the same thing. In Albany Pine Products Co. v. Hercules Mfg. Co., supra, as in the instant case, the motion was to strike the defendant’s plea, and the facts there were almost identical with those here, except that the evidence in that case did not affirmatively show that the plea was not filed before the enh-y of default was entered upon the doclcet, while in this case that controlling fact was affirmatively shown by the undisputed evidence. In that case the headnote is as follows: “Where it appears that an entry was made by the judge on the docket of ‘in default,’ and it also appears that on the same day the judge defaced the entry by passing his pen through it, in the absence of proof to the con*195trary such, mutilate# entry will be treated as the correction of an inadvertence, and not as an ‘in default’ judgment” (italics mine). From this headnote and the opinion in that case it clearly appears that if the evidence had affirmatively shown that the plea was not filed until after the judgment of default had been entered on the docket, the “mutilated entry” of '“in default” would have been held to be an “in default judgment,” and woul'd not have been “treated as the correction of an inadvertence.”
The refusal of the court to grant the motion to strike the defendant’s plea deprived the plaintiff of a substantial right, and rendered the further proceedings in the case nugatory. In my opinion the judgment on the cross-bill of exceptions should be reversed, and the main bill of exceptions dismissed.